Citation Nr: 0616801	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-20 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1954 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A transcript of the 
hearing is associated with the claims folder and has been 
reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he is entitled to service connection 
for PTSD.  He has been diagnosed with various psychiatric 
disabilities, to include PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The veteran contends that he has PTSD as a result of an 
alleged sexual assault by two junior drill instructors during 
boot camp at Camp Matthews in April 1954.  Service medical 
records fail to show that such an assault occurred.  The 
veteran reported experiencing behavioral changes following 
the incident, such as drinking heavily.  According to a 
February 1957 personnel record, the veteran was locked up for 
being drunk and disorderly after reportedly starting a fight 
with two sergeants.  

The veteran indicated that he did not discuss the assault 
with anyone until 1977 (see October 2003 statement).  At that 
time, he told a childhood friend whom he trusted.  Of record 
is a statement by such friend indicating that he initially 
noticed a change in the veteran's behavior when he returned 
home from boot camp, and then after his discharge from 
service.   

By a July 2003 letter, a VA psychologist indicated that the 
veteran had PTSD resulting in complete occupational 
impairment and marked social impairment.  The psychologist 
felt that the veteran's PTSD is related to the alleged in-
service sexual assault.
 
Following a review of the record, the Board finds that there 
is an additional duty to assist the veteran with the 
development of his claim for service connection for post- 
traumatic stress disorder.  Specifically, the RO must 
consider all of the special provisions of VA Adjudication 
Procedure Manual M21-1 (M21-1), Part III, regarding personal 
assault.  M21-1 notes that: "Personal assault is an event of 
human design that threatens or inflicts harm.  Examples of 
this are rape, physical assault, domestic battering, robbery, 
mugging, and stalking."  M21-1, Part III, 5.14c.  M21-1 
identifies alternative sources for developing evidence of 
personal assault, including private medical records, civilian 
police reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals. M21-1, Part III, 5.14c(4)(a).  

When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment; 
sudden requests that the veteran's military occupational 
series or duty assignment be changed without other 
justification; lay statements indicating increased use or 
abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
under eating; pregnancy tests around the time of the 
incident; increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of 
the claimed trauma but not reported as a result of the 
trauma; breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).  See also 38 C.F.R. § 3.304(f)(3) (2003); 
Patton v. West, 12 Vet. App. 272 (1999) (holding that certain 
special M21 manual evidentiary procedures apply in PTSD 
personal assault cases).

Additionally, the veteran reported that he attends monthly 
treatment for his PTSD from the VA Medical Center (VAMC) in 
Fresno.  The RO should obtain any outstanding treatment 
records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all psychiatric 
treatment records dated from March 2004 
to the present from the VAMC in Fresno, 
California.

2.  The veteran should be afforded the 
opportunity to identify potential 
alternative sources of information to 
verify the claimed sexual assault as set 
forth in M21-1, part III, 5.14(c).  He 
should be informed that these alternative 
sources could include, but are not 
limited to, private medical records; 
civilian police reports; reports from 
crisis intervention centers; testimonials 
from family members, roommates, fellow 
service members, or clergy; and copies of 
any personal diaries or journals.

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor(s) 
in service, and if so, what was the 
nature of the specific stressor(s).  In 
rendering this determination, the 
attention of the RO is directed to the 
law cited in the discussion above.  If 
official service records or alternative 
records discussed in M21-1, Part III, 
Sec. 5.14c corroborate the veteran's 
allegations of stressors occurring, the 
RO should specify that information.  

The RO should also indicate whether any 
behavioral changes that occurred at or 
close in time to the alleged stressor 
incidents could possibly indicate the 
occurrence of one or more of the alleged 
in-service stressors and if so should 
decide whether this evidence needs the 
interpretation by a clinician.  See M21- 
1, Part III, 5.14c (9).  In this regard, 
the RO should comment on the February 
1957 incident of disorderly conduct.

If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor(s) in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

4.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  If feasible, this 
examination should be conducted by a 
psychiatrist who has not previously 
examined, evaluated or treated the 
veteran.  The examiner should review the 
entire claims folder, to include VA 
treatment notes dated in October 2002, 
December 2002, July 2003 and April 2003, 
as well as Dr. Dunkel's July 2003 
opinion.  A copy of this remand must be 
provided to the examiner prior to the 
examination.  

The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  Any diagnosis 
must be based on examination findings, 
all available medical records, complete 
review of comprehensive testing for PTSD, 
and any special testing deemed 
appropriate.  A multi-axial evaluation 
based on the current DSM-IV diagnostic 
criteria is required. 

If a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a 50 percent probability 
or greater that the current 
symptomatology is linked to one or more 
of the in- service stressors found to be 
established by the record and found 
sufficient to produce PTSD.  The examiner 
should reconcile any PTSD diagnosis based 
on an in-service stressor with the 
December 2002 VA psychiatric note.  

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.  
Further, in line with the M21-1 
provisions, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of 
the alleged in-service stressors.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

5.  Thereafter, the RO should complete 
any additional development that is 
indicated and readjudicate the issue of 
entitlement to service connection for 
PTSD.  If the benefit requested on appeal 
is not granted, the RO should issue a 
supplemental statement of the case, which 
must contain notice of all relevant 
action taken on the claim.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





